Citation Nr: 1342439	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  12-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a cold injury of the fingers of the right hand.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a cold injury of the fingers of the left hand.

3.  Entitlement to a compensable rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

FINDINGS OF FACT

1.  During the period on appeal, the Veteran's residuals of cold injury to the fingers of the right hand did not result in tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

2.  During the period on appeal, the Veteran's residuals of cold injury to the fingers of the left hand did not result in tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

3.  During the period on appeal, the Veteran's pseudofolliculitis barbae affected no more than one percent of the total body surface or four percent of exposed areas and did not require systemic therapy or immunosuppressive drugs; it was not shown to result in disfigurement or scarring.

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 percent for residuals of a cold injury of the fingers of the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.104, Diagnostic Code 7122 (2013). 

2.  The schedular criteria for an evaluation in excess of 10 percent for residuals of a cold injury of the fingers of the left hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.104, Diagnostic Code 7122 (2013). 

3.  The criteria are not met for a compensable disability rating for the pseudofolliculitis barbae.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Code 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for an increased evaluation for residuals of cold injuries to the right and left hand fingers, and a compensable evaluation for pseudofolliculitis barbae.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated June 2010 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in August 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in July 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder(s) since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating fully contemplates the current disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The July 2010 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for the residuals of his left and right hand frostbite claim, and for a compensable rating for his pseudofolliculitis barbae claim.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

A.  Residuals of Cold Injuries of the Right and Left Hand Fingers

The Veteran's frostbite residuals have been evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7122. 

Under the rating criteria for evaluation of residuals of cold injuries, when there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia, a 10 percent disability evaluation is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 20 percent disability evaluation is warranted.  When there are cold injury residuals with pain, numbness, cold sensitivity, or arthralgia plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts, a 30 percent disability evaluation is warranted.  38 C.F.R. § 4.104, DC 7122 (2013).  Note 2 directs VA to evaluate each affected part separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's Syndrome, muscle atrophy, et cetera, should be separately evaluated unless they are used to support an evaluation under DC 7122.  Id.  It was also noted that arthralgia is but one type of pain that will satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 14, 1998).

In a July 2010 VA examination the Veteran stated that his fingers on both hands are sensitive to the cold and the symptoms are swelling and blisters.  He said his symptoms typically follow cold weather exposure.  Other symptoms reported included abnormal sensation, changes in skin color and sleep disturbances due to pain.  Examination of the hands did not reveal atrophic skin changes, ulceration, gangrene, or ischemic limb pain.  Reynaud's Syndrome was not present.  The range of motion for both hands and all fingers were within normal limits.  Neurological examination reflected motor function within normal limits.  The examiner found no discoloration of the cold injury part, no edema, normal skin texture, and no tissue loss.  There were no missing nails, and hair growth was within normal limits.  Right and left hand x-ray findings were within normal limits.

In a July 2010 statement, the Veteran reported trouble with his fingers in cold weather due to sensitivity.  He also cited sleep disturbances due to severe pain and numbness.  The same month, the Veteran's friend submitted a statement asserting the Veteran's hands were sensitive to cold, and that he suffered from joint stiffness, dry hands, and tingling.  The friend also stated the Veteran had difficulty sleeping due to the symptoms.

In his October 2010 notice of disagreement, the Veteran stated he felt he was entitled to an increased rating "due to color changes and impaired sensation in addition to pain, numbness, cold sensitivity, or arthralgia."  

Applying the rating criteria to the facts of this case, the Board finds that the criteria for rating in excess of 10 percent for frostbite residuals of the right and left hand fingers have not been met for any time during the applicable appeal period.  In this respect, medical evidence demonstrates that the Veteran's cold injury residuals were manifested by symptoms of recurrent numbness and pain in cold weather and joint stiffness and tingling; however, the July 2010 examination showed there has been no tissue loss, nail abnormalities, impaired sensation, or X-ray abnormalities.  Though the Veteran stated to the examiner that he noticed changes in skin color and abnormal sensation, the examiner found there to be no skin discoloration, and noted normal motor function and normal range of motion.  Hence, the criteria for a higher, 20 percent rating have not been met.

B.  Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae has been awarded a noncompensable rating under 38 C.F.R. § 4.118, DC 7899-7813.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Pseudofolliculitis barbae is not listed specifically in the Rating Schedule, and the hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's pseudofolliculitis barbae is DC 7813 (dermatophytosis).  38 C.F.R. § 4.20 (providing for rating by analogy).  All other possible Diagnostic Codes will also be considered. 

Under 38 C.F.R. § 4.118, DC 7813 is to be rated as disfigurement of the head, face or neck under DC 7800; or as scars under DCs 7801, 7802 7803, 7804 or 7805; or as dermatitis under DC 7806, depending upon the predominant disability. 

DC 7806 provides that with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 rating is warranted.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is warranted.  With more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is warranted. 

38 C.F.R. § 4.118 , DC 7800, disfigurement of the head, face or neck, considers at Note (1), among other factors, eight (8) characteristics of disfigurement which are: (1) scar 5 or more inches (13 or more cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the head, face or neck with one characteristic of disfigurement warrant a 10 percent rating.  Disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement warrant a 30 percent rating.  Disfiguring scars of the head, face or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, a 50 percent rating is warranted. 

38 C.F.R. § 4.118, DC 7801 provides that scars of other than the head, face or neck that are deep or cause limited motion warrant a 10 percent rating when involving an area or areas exceeding 6 square inches (39 sq. cm.); warrant a 20 percent rating when involving an area or areas exceeding 12 square inches (77 sq. cm.); warrants a 30 percent rating when involving an area or areas exceeding 72 square inches (465 sq. cm.); and warrant a 40 percent rating when involving an area or areas exceeding 144 square inches (929 sq. cm.). 

38 C.F.R. § 4.118, DC 7802 provides that scars other than head, face, or neck that are superficial and that do not cause limited motion warrant a rating of 10 percent when involving an area or areas of 144 square inches (929 sq. cm.) or greater. 

Note 1 to DC 7801 and DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25  (setting for the principles of combining ratings). 

Under DC 7803 superficial and unstable scars warrant a 10 percent rating and DC 7804 provides that a superficial scar which is painful on examination warrants a 10 percent rating.  DC 7805 provides that other scars are rated on limitation of function of an affected part. 

38 C.F.R. § 4.118, DC 7801 through 7805 govern ratings for scars (other than disfiguring scars of the head, face or neck) and provide that a deep scar is one associated with underlying soft tissue damage, a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where there is frequent loss of covering of skin over the scar. 

In the Veteran's July 2010 examination, he stated his pseudofolliculitis barbae affected his face and neck, on both sides.  He reported itching and shedding face and neck.  He denied exudation, ulcer formation and crusting.  The symptoms described occurred, according to the Veteran, intermittently, as often as two times per week, with each occurrence lasting several days.  The Veteran reported that he did not experience any overall functional impairment from his condition.  

The examiner found the skin was abnormal, located on the face and anterior neck with the following characteristics: exfoliation, crusting and hyperpigmentation of less than 6 square inches.  The examiner noted there was no ulceration, disfigurement, tissue loss, or abnormal texture.  The examiner found the skin lesion coverage of the exposed area to be 4 percent, and the skin lesion coverage relative to the whole body to be 1 percent.  The examiner also noted there was no scar based on the skin examination.  The Veteran reported use of topical antibiotics for treatment.

In his July 2010 statement the Veteran noted he had continuing trouble with his condition, which prevented him from shaving his face on a regular basis.  The same month, his friend submitted a statement saying that his pseudofolliculitis barbae caused facial scars and that it caused the Veteran to be self conscious.  In his October 2010 notice of disagreement, the Veteran stated he felt the exposed affected area was greater than 5 percent.

For a compensable rating under dermatitis there would have had to have been intermittent systemic therapy or other immunosuppressive drugs, or involvement of at least 5 percent of the exposed areas or entire body.  However, neither of these is shown.  For a compensable rating for disfigurement the Veteran would have had to have scarring with visible or palpable tissue loss or have had gross distortion or asymmetry of one feature to paired features.  The evidence does not show that he has ever had these symptoms and the July 2010 VA examination specifically found that there was no scarring or disfigurement.  Thus, the application of the Diagnostic Codes for the evaluation of scars was not warranted.  Hence, the criteria for a compensable rating have not been met.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating for pseudofolliculitis barbae, and a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

C.  Extraschedular Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Here, the schedular evaluation for the Veteran's disabilities are not inadequate.  The Veteran complained of facial disfiguration due to his pseudofolliculitis barbae and pain, numbness, and joint swelling, among other symptoms affecting the fingers of the right and left hands.  All of the noted symptoms were fully contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to an evaluation in excess of 10 percent for residuals of a cold injury of the fingers of the right hand is denied.

Entitlement to an evaluation in excess of 10 percent for residuals of a cold injury of the fingers of the left hand is denied.

Entitlement to a compensable rating for pseudofolliculitis barbae is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


